MEMORANDUM**
Luis Hernandez-Herrera appeals the judgment of conviction and 46-month sen*256tence, imposed pursuant to his guilty plea for illegal reentry after removal, with an enhancement for a prior aggravated felony conviction, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Hernandez-Herrera’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Hernandez-Herrera has filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.